991 F.2d 793
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.WCBM MARYLAND, INCORPORATED, a Maryland Corporation,Plaintiff-Appellant,v.METROMEDIA COMPANY, a Delaware General Partnership,Defendant-Appellee.
No. 92-2170.
United States Court of Appeals,Fourth Circuit.
Argued:  March 5, 1993Decided:  April 12, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-92-1348-R)
Argued:  Edward C. Covahey, Jr., Anthony Joseph DiPaula, Covahey & Boozer, P.A., Towson, Maryland, for Appellant.
Lawrence Stephen Greenwald, Catherine Bledsoe, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Maryland, for Appellee.
On Brief:  Charles S. Hirsch, Gordon, Feinblatt, Rothman, Hoffberger & Hollander, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL and LUTTIG, Circuit Judges, and MACKENZIE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
WCBM Maryland, Inc., appeals an order of the district court granting Metromedia Company's motion to dismiss pursuant to Fed.  R. Civ. P. 12(b)(6).  Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  WCBM Maryland, Inc., v. Metromedia Co., No. R-92-1348 (D. Md. Aug. 31, 1992).

AFFIRMED